On January 27,1997, it is the judgment of the Court that David William Thompson be and is hereby sentenced to a term of fifty (50) years in the Montana State Prison in Deer Lodge, Montana. Additionally, pursuant to Section 46-18-221(1), M.C.A., for the use of a dangerous weapon during the commission of this offense, the defendant is sentenced to ten (10) years in the Montana State Prison. Said sentence shall run consecutively with the sentence imposed. It is further ordered that the defendant shall register as a violent offender, pursuant to Section 46-23-504,46-23-505, and 46-23-506, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for the remainder of his lifetime following his release from custody. The defendant shall further notify any law enforcement agency with whom he was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if he should change his address during this registration period.'Further, 'pursuant to Section 44-6-103, M.C.A., the defendant shall provide a blood sample-to be used for DNA testing. That, however, twenty-five (25) years of defendant’s sentence is hereby suspended on the terms and conditions as stated in the January 27, 1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from January 12,1996, through date of sentencing; January 27,1997’ in the amount of three hundred eighty-two (382) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. The restitution shall be disbursed to Missoula County Jail (medical costs) in the amount of Two Hundred Forty-seven and 55/100 Dollars ($247.55);: and the medical costs of the victim shall be disbursed as to be determined.
On May 8,1997, the'Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*65DATED this 13th day of June, 1997.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank David W. Thompson for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney from Missoula County, for representing the State.